
	

114 HR 2652 IH: Protecting Patients and Physicians Against Coding Act of 2015
U.S. House of Representatives
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2652
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2015
			Mr. Palmer (for himself, Mr. Tom Price of Georgia, Mr. Babin, Mr. Rogers of Alabama, Mr. Sessions, Mr. Westerman, Mr. Salmon, Mr. Buck, Mr. Kelly of Pennsylvania, Mr. Brooks of Alabama, Mrs. Love, Mr. Aderholt, Mr. Sanford, Mr. Lamborn, Mrs. Hartzler, Mr. Griffith, Mr. Ratcliffe, Mr. Zinke, Mrs. Lummis, Mr. Bridenstine, Mr. Walker, Mr. Franks of Arizona, Mr. Bishop of Michigan, Mr. Carter of Georgia, Ms. Herrera Beutler, Mr. Duncan of South Carolina, Mr. Blum, Mr. Stutzman, Mr. Rice of South Carolina, Mr. Byrne, Mr. Loudermilk, Mr. Barton, and Mr. Boustany) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide a 2-year grace period for physicians and other health care providers in transitioning
			 from the use of ICD–9 to ICD–10.
	
	
 1.Short titleThis Act may be cited as the Protecting Patients and Physicians Against Coding Act of 2015. 2.2-year grace period in transitioning from the use of ICD–9 to ICD–10 (a)In generalIn carrying out regulations providing for the replacement of ICD–9 with ICD–10 as a standard for code sets under section 1173(c) of the Social Security Act (42 U.S.C. 1320d–2(c)) and section 162.1002 of title 45, Code of Federal Regulations, the Secretary of Health and Human Services shall provide for a 2-year grace period during which physicians and other health care providers submitting claims and other documents using ICD–10 are not penalized for errors, mistakes, and malfunctions relating to the transition to such code set.
 (b)AssistanceDuring the 2-year grace period described in subsection (a), the Secretary of Health and Human Services shall take affirmative steps to assist physicians and other health care providers who are subject to the requirement to use ICD–10 as a standard for code sets in identifying appropriate ICD–10 subcodes.
			(c)GAO study and report
 (1)StudyThe Comptroller General of the United States shall conduct a study on— (A)the extent to which the transition to ICD–10 code sets has affected—
 (i)physicians and other health care providers in general; and (ii)physicians and other health care providers in rural areas; and
 (B)the effectiveness of programs conducted by the Secretary of Health and Human Services that are designed to support physicians and other health care providers referred to in clauses (i) and (ii) of subparagraph (A).
 (2)ReportNot later than April 1, 2016, the Comptroller General of the United States shall submit to Congress a report on the study conducted under paragraph (1), together with recommendations for such legislation and administrative action as the Comptroller General determines to be appropriate.
				
